DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2 and 6-8 are objected to because of the following informalities:  
In claim 2 line 2, “portions and substantially” should be changed to --portions substantially-- to read correctly.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication CN1499082 to Hwang.
Hwang discloses a rotary compressor comprising:
a compression mechanism including a cylinder (22) having a cylinder chamber (S), a piston (31) rotating eccentrically inside the cylinder chamber (S), and a Helmholtz 
the Helmholtz muffler (27, 29) having a resonance chamber (27) provided in the compression mechanism (in cylinder 22 which is part of the compression mechanism), and a communication groove (29) formed on an end face of the cylinder (22) (the end face of the cylinder is the face the faces the upper bearing part 33) to connect the cylinder chamber (S) and the resonance chamber (27) together (Figures 1, 5 and 6; first three full paragraphs on page 8 of applicant supplied English translation),
the communication groove (29) being a bottomed groove that is open at the end face of the cylinder (22) (the end face of the cylinder is the face the faces the upper bearing part 33), the communication groove (29) having a pair of side wall portions and a bottom wall portion located between the side wall portions (Figures 1, 5, 6 and the examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein it is disclosed that the communication groove is “U” shaped),
the side wall portions each having a first portion adjacent an open end of the communication groove (29) (the end which is nearest t the upper bearing part 33), and a second portion adjacent the bottom wall portion of the communication groove (29) (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein it is disclosed that the communication groove is “U” shaped), and
a surface of the first portion being formed as a flat surface, a surface of the second portion being formed as a bowed surface having a predetermined curvature so 
wherein the surfaces of the first and second portions substantially equalize a  flow rate of gas flowing through the communication groove to reduce vortices (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein the smooth shape of the “U” provides for a laminar flow which has a substantially equalized flow rate;  the examiner also notes that the shape of the Hwang passage is the same as the shape of applicant’s disclosed passage and therefore must operate in the same way), and
wherein the surface of the bottom wall portion and the surfaces of a pair of the second portions respectively connected to either end of the surface of the bottom wall portion are formed as one bowed surface having an arc-shaped cross section (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation).
[AltContent: textbox (Second Portion of First Sidewall )][AltContent: textbox (Second Portion of Second Sidewall )][AltContent: textbox (First Portion of Second Sidewall )][AltContent: textbox (First Portion of First Sidewall)][AltContent: textbox (Cylinder End Face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Communication Groove)]U
[AltContent: textbox (Bottom Wall Portion)]
Examiner’s Depiction of the “U-shaped shape” of the Communication Groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN1499082 to Hwang, as evidenced by U. S. Patent Publication 6,176,687 to Kim.
Hwang teaches all the limitations of claims 3 and 6, as detailed above, including wherein the surface of the first portion of the communication groove (29) is formed as a flat surface, but is silent as to the sizes of the different portions of the communication In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horihata and Yun teach rotary compressors having a Helmholtz muffler, but do not teach the claimed shape of the communication groove.  Han and Morozumi teach a passage having a bowed bottom wall portion, but do not teach a Helmholtz muffler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746